Citation Nr: 0406960	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines





THE ISSUE

Whether death pension benefits were properly terminated on 
the basis that the appellant may not be recognized as the 
veteran's surviving spouse for Department of Veterans Affairs 
(VA) purposes.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran served with the Army of the United States from 
February 1941 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the VA Regional Office (RO) in Manila, 
Republic of the Philippines, determination that past approval 
of death pension benefits to the appellant should be 
terminated because she failed to qualify, under the laws and 
regulations applicable to a determination, as the veteran's 
surviving spouse for VA purposes.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran survived his first wife, who died in May 
1946, and his second wife, who died in October 1971, and he 
married the appellant on July [redacted], 1989, and he died less than 
nine months later on April [redacted], 1990.  

3.  The appellant and veteran were married for less than one 
year prior to the veteran's death, there were no children 
born of this union, and the appellant knew of the legal 
impediment to a possible common-law marriage, existing prior 
to the date of her actual marriage to the veteran, because 
Philippine law does not recognize common-law marriage.  


CONCLUSION OF LAW

Death pension benefits were properly terminated because the 
appellant may not be recognized as the veteran's surviving 
spouse for VA purposes.  38 U.S.C.A. §§ 103, 501, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 
3.54, 3.205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that, prior to making 
an adverse decision in this case, the RO made arrangements 
for the appellant to be personally interviewed at the RO in 
April 2002 for the purpose of determining her continued 
entitlement to receipt of VA benefits.  She appeared at that 
interview and her case was reviewed.  In May 2002, she was 
notified of a proposed termination of her death pension 
benefits on the basis that she had not been married to the 
veteran for at least one year immediately proceeding the 
veteran's death.  She was given a period of 60 days to submit 
any additional evidence or argument prior to termination of 
her VA benefits and her payments were continued during that 
60-day period.  She was notified of her right to request a 
personal hearing and to produce witnesses in her behalf.  She 
was notified that VA personnel would assist her in every 
reasonable way and she was informed of her right to obtain 
representation without charge.  Accordingly, the Board finds 
that the appellant was provided VCAA notice and assistance in 
developing her claim and she was informed of the evidence 
necessary to substantiate this claim all prior to the actual 
termination of her pension benefits completed in July 2002.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of her claim as required by the VCAA, or to give 
any subsequently appointed representative an opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, the appellant presented 
her own written argument and sworn affidavits and affidavits 
of third parties.  The evidence on file does not indicate nor 
does the appellant contend that there remains any additional 
evidence available for review.  The Board finds that there is 
no reasonable probability that any additional relevant 
evidence exists which has not already been collected for 
review.  

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

Except as provided in § 3.52, "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and:  (1) Who 
lived with the veteran continuously from the date of the 
marriage to the date of the veteran's death; and (2) except 
as provided in § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50.  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be "deemed valid" if:  (1) The marriage occurred 
one year or more before the veteran died, or existed for any 
period of time if a child was born of the purported marriage 
or before such marriage, and (2) the claimant entered into 
the marriage without knowledge of the impediment, and (3) the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his death, and (4) no claim 
has been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

Death pension may be paid to a surviving spouse who was 
married to the veteran:  (1) One year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage or born to them before the marriage.  
38 C.F.R. § 3.54.

Where a surviving spouse has submitted proof of marriage and 
also meets the requirements of continuous cohabitation from 
marriage to death, the claimant's signed statement that she 
had no knowledge of an impediment to the marriage to 
the veteran will be accepted, in the absence of information 
to the contrary, as proof of that fact.  38 U.S.C.A. 
§ 501(a); 38 C.F.R. § 3.205(c).  

Facts:  As noted above, the veteran had World War II service 
with the Army of the United States .  During his lifetime, he 
received VA benefits including additional benefits on behalf 
of a spouse.  Records on file show that the veteran's first 
wife died in May 1946, and his second wife died in October 
1971.  The veteran, age 68, married the appellant, age 18, on 
July [redacted], 1989.  The veteran subsequently died less than nine 
months later on April [redacted], 1990.  No children were born of 
this marriage.  

Pursuant to her application, the appellant was approved for 
payment of VA death pension as the veteran's surviving spouse 
from 1990 through 2001, until it was discovered that her 
marriage to the veteran had not lasted for one year prior to 
his death and no children were born of this marriage.  A 
personal interview with the appellant was scheduled and 
conducted in April 2002.  Thereafter, the RO issued 
an administrative decision which found that all death pension 
benefits paid to the appellant during this period of 
approximately $67,000 had been paid in error and resulted in 
an overpayment, but the entire amount was waived on the basis 
of sole administrative error by the VA in making such 
payments.  

In May 2002, the appellant was notified of all past VA death 
pension payments and of the RO's proposed intention to 
terminate her death pension benefits because she had not been 
married to the veteran for one year prior to his death.  She 
was given a period of 60 days to present any evidence or 
argument that she might have and she was offered any 
reasonable assistance she might request in obtaining or 
providing evidence.  The appellant submitted certain 
information including records of the veteran's honorable 
discharge and their marriage certificate and a statement as 
to his valid military service.  The RO subsequently took 
action to terminate pension effective in July 2002 and 
notified the appellant that month.  

The appellant disagreed with this action and in October 2002, 
the RO provided the appellant with a statement of the case 
which included recitation of all applicable laws and 
regulations with respect to individuals who may be recognized 
as a "surviving spouse" of a veteran for VA benefit purposes.

In her substantive appeal, the appellant wrote that she and 
the veteran had a husband-and-wife relationship for some six 
months before their formal marriage.  She said that she lived 
with the veteran continuously for six months prior to the 
marriage and for the remaining approximate nine months after 
their marriage until the veteran's death.  She submitted an 
affidavit of two individuals who attested to the duration of 
the six-month cohabitation of the veteran and appellant prior 
to their formal marriage.  

In December 2002, the RO posted a letter to the appellant 
asking her certain questions in an effort to further develop 
her claim, to which she replied in writing.  She was asked 
whether she was aware at the time she began living with the 
veteran as husband and wife that such a relationship did not 
establish a legal marriage under Philippine laws.  Her reply 
to this question was "yes, but both of us agreed to live 
together and proposed to legalize sooner."  She was asked 
whether there were any legal obstacles that prevented her and 
the veteran from marrying at an earlier date, and she replied 
that some family members were against this marriage.  She was 
asked why she and the veteran did not marry immediately but 
waited six months after cohabitation to marry and she replied 
that he was sick and they waited until he was well to go to 
the location where her parents lived and that this resulted 
in delay.  She was asked if she was aware that common-law 
marriages were not recognized under Philippine law and she 
replied "yes, but if you agreed to live together then 
legalized your marriage of no obstacle, it's okay, not bad."  

After receiving a supplemental statement of the case which 
explained the basis of the continued denial of her 
recognition as the veteran's surviving spouse for VA 
purposes, the appellant then submitted a sworn statement that 
she believed that during the six months that she and the 
appellant cohabited prior to their marriage that this 
established marriage under "U.S. Law."  She also swore that 
she did not learn that common-law marriage was not valid 
under Philippine law "only after the death of my late 
husband."  She also submitted a joint affidavit of other 
individuals who purported to know that the appellant and 
veteran believed their cohabitation to establish a common-law 
marriage under both Philippine and U.S. Law.

Analysis:  A clear preponderance of the evidence is against a 
finding that the appellant may be recognized as the veteran's 
surviving spouse for VA benefit purposes.  The evidence shows 
and the appellant does not dispute the fact that they were 
married in July 1989 and the veteran died in April 1990, less 
than nine-months after they were married.  The evidence shows 
and the appellant does not dispute that no children were born 
of this marriage.  Accordingly, the appellant does not meet 
the criteria for payment of death pension which requires, in 
addition to other factors such as continuous cohabitation, 
that the marriage occurred one year or more before the 
veteran died, or existed for any time if a child was born of 
the marriage or before such marriage.  38 C.F.R. § 3.52.  

The only possible way that the appellant could be found to be 
the veteran's surviving spouse for VA benefit purposes would 
be if a period of cohabitation prior to formal marriage might 
be found to constitute a common-law marriage which could be 
"deemed valid" in accordance with VA law and regulation.  The 
Board finds that the evidence is against a "deemed valid" 
marriage because the appellant was certainly aware at all 
times during the period she cohabited with the veteran prior 
to their formalized marriage that the Republic of the 
Philippines did not and historically has not recognized a 
common-law style marriage.  38 U.S.C.A. § 103; 38 C.F.R. 
§ 3.52.  

To constitute a deemed valid marriage, such common-law 
marriage would have to be valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  The Republic of the 
Philippines has historically not recognized common-law 
marriage.  The appellant clearly wrote that she was well 
aware that the Republic of the Philippines did not recognize 
common-law marriage in her response to questions posed by the 
RO and received in January 2003.  Only after she was informed 
of the denial of her appeal in the March 2003 supplemental 
statement of the case did she then prepare and submit a sworn 
affidavit that she believed her cohabitation with the veteran 
six months prior to their formal marriage would constitute a 
common-law marriage under "U.S. Law."  Of course, U.S. Law 
has no application in a determination of the validity of 
marriages recognized in the Philippines.  Only then did she 
swear, contrary to her statement submitted some months 
earlier, that she was unaware that the Philippines did not 
recognize common-law marriage until after the veteran died.  
This affidavit may not be accepted to establish the basis of 
a deemed valid common-law marriage in the face of her prior 
written statement and in the face of the historical fact that 
the Philippines have not recognized common-law marriage.  
38 U.S.C.A. § 501(a); 38 C.F.R. § 3.205(c)

The appellant and veteran were married less than nine months 
before the veteran died and this fact operates to preclude 
payment of death pension benefits to the appellant as a 
matter of law and regulation.  Indeed, the fact pattern 
presented in this case would appear to be the very reason 
these regulatory requirements were implemented.  A clear 
preponderance of the evidence is against a finding that the 
appellant and veteran's alleged cohabitation prior to valid 
marriage created a common-law marriage sufficient to meet the 
one-year minimum requirement for payment of death pension 
benefits.  There was and has historically been a legal 
impediment to common-law marriage in the Republic of the 
Philippines in that such marriage is not and has not been 
recognized.  The appellant was well aware of this fact and 
her knowledge of the impediment precludes a finding of a 
deemed valid common-law marriage at any time prior to her 
formal marriage to the veteran in July 1989.  Following 
payment of some $67,000 in death pension benefits to which 
the appellant was not entitled and following RO waiver of the 
entire amount of this overpayment on the basis of sole 
administrative error, death pension benefits were properly 
terminated by the RO on the basis that the appellant may not 
be recognized as the veteran's surviving spouse for VA 
benefit purposes as a matter of law and regulation.   





ORDER

Termination of death pension benefits was proper on the basis 
that the appellant may not be recognized as the veteran's 
surviving spouse for VA benefit purposes, and the appeal is 
denied.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



